DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      EMPIRE AMERICAN SERVICES, a/a/o SERGIO JIMENEZ,
                        Appellant,

                                      v.

      UNITED PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                                No. 4D21-65

                               [April 14, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence T. Barner, Judge; L.T. Case Nos. 18-22006
COCE and 19-13891 CACE.

  Frantz C. Nelson of Font & Nelson, PLLC, Fort Lauderdale, for
appellant.

  Kimberly Kanoff Berman, Michael A. Packer and Shaghayegh
Nowroozpour of Marshall Dennehey Warner Coleman & Goggin, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Health Application Sys., Inc. v. Hartford Life & Accident
Ins. Co., 381 So. 2d 294, 297 (Fla. 1st DCA 1980).

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.